





FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of August 15, 2019, by and among INNOVATUS LIFE SCIENCES LENDING
FUND I, LP, a Delaware limited partnership, as collateral agent (in such
capacity, together with its successors and assigns in such capacity, “Collateral
Agent”), and the Lenders listed on Schedule 1.1 hereof or otherwise a party
hereto from time to time including EAST WEST BANK in its capacity as a Lender
(“Bank”), and CONFORMIS, INC., a Delaware corporation, IMATX, Inc., a California
corporation and Conformis Cares LLC, a Delaware limited liability company
(individually and collectively, jointly and severally, “Borrower”).
WHEREAS, Collateral Agent, Borrower and Lenders have entered into that certain
Loan and Security Agreement, dated as of June 25, 2019 (as amended, supplemented
or otherwise modified from time to time, the “Loan Agreement”) pursuant to which
Lenders have provided to Borrower certain loans in accordance with the terms and
conditions thereof; and
WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement.
NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:
1.
Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.



2.
Definition of “Permitted Liens” in Section 13 of the Loan Agreement is hereby
amended by amending and restating clause (j) thereof as follows:



Liens (which may have priority to those in favor of the Collateral Agent) on
rights under insurance policies and insurance proceeds, in an aggregate amount
not to exceed the amount permitted under clause (f) of the definition of
“Permitted Indebtedness,” in favor of insurance companies granted solely to
secure financed insurance premiums and related amounts, to the extent that such
financed insurance premiums constitute Permitted Indebtedness under this
Agreement;


3.
Limitation of Amendment.



a.
The amendments set forth above are effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right, remedy or obligation
which Lenders or Borrower may now have or may have in the future under or in
connection with any Loan Document, as amended hereby.



b.
This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, are hereby ratified and confirmed
and shall remain in full force and effect.



4.
To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:



a.
Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the



 
 
206806385 v3

--------------------------------------------------------------------------------





date hereof (except to the extent such representations and warranties relate to
an earlier date, in which case they are true and correct as of such date), and
(b) no Event of Default (other than the Existing Defaults) has occurred and is
continuing;


b.
Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;



c.
The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by or on behalf of
the Borrower to the Collateral Agent, remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;



d.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not contravene (i) any material law or regulation binding on or
affecting Borrower, (ii) any material contractual restriction with a Person
binding on Borrower, (iii) any material order, judgment or decree of any court
or other governmental or public body or authority, or subdivision thereof,
binding on Borrower, or (iv) the organizational documents of Borrower;



e.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and



f.
This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.



5.
Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.



6.
The Borrower hereby remises, releases, acquits, satisfies and forever discharges
the Lenders and Collateral Agent, their agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Lenders and Collateral Agent (“Releasees”), of and
from any and all manner of actions, causes of action, suit, debts, accounts,
covenants, contracts, controversies, agreements, variances, damages, judgments,
claims and demands whatsoever, in law or in equity, which any of such parties
ever had, now has or, to the extent arising from or in connection with any act,
omission or state of facts taken or existing on or prior to the date hereof, may
have after the date hereof against the Releasees, for, upon or by reason of any
matter, cause or thing whatsoever relating to or arising out of the Loan
Agreement or the other Loan Documents on or prior to the date hereof through the
date hereof. Without limiting the generality of the foregoing, the Borrower
waives and affirmatively agrees not to allege or otherwise pursue any defenses,
affirmative defenses, counterclaims, claims, causes of action, setoffs or other
rights they do, shall or may have as of the date hereof, including the rights to
contest: (a) the right of Collateral Agent and each Lender to exercise its
rights and remedies described in the Loan Documents; (b) any provision of this
Amendment or the Loan Documents; or (c) any conduct of the Lenders or other
Releasees relating to or arising out of the Loan Agreement or the other Loan
Documents on or prior to the date hereof.





2
 
 
206806385 v3

--------------------------------------------------------------------------------





7.
This Amendment shall be deemed effective as of the date first set forth above
upon the due execution and delivery to Collateral Agent of this Amendment by
each party hereto.



8.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.



9.
This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of New York.





[Balance of Page Intentionally Left Blank]




3
 
 
206806385 v3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.
BORROWER:
 
 
CONFORMIS, INC.
 
 
 
 
By
/s/ Paul S. Weiner
Name:
Paul S. Weiner
Title:
CFO
 
 
 
 
BORROWER:


 
 
IMATX, INC.


 
 
 
 
By:
/s/ Paul S. Weiner
Name:
Paul S. Weiner
Title:
CFO
 
 
BORROWER:
 
 
CONFORMIS CARES LLC
 
 
 
 
By:
/s/ Paul S. Weiner
Name:
Paul S. Weiner
Title:
CFO
 
 
 
 
 
 
COLLATERAL AGENT AND LENDER:
 
 
INNOVATUS LIFE SCIENCES LENDING FUND I, LP
 
 
By: Innovatus Life Sciences GP, LP
Its: General Partner
 
 
By:
/s/ Andrew Hobson
Name:
Andrew Hobson
Title:
Authorized Signatory
 
 
 
 
 
 



BOS 48725599v2

--------------------------------------------------------------------------------





EAST WEST BANK:
 
 
EAST WEST BANK
 
 
 
 
By:
/s/ James Tai
Name:
James Tai
Title:
Managing Director / Head of Life Sciences







BOS 48725599v2